i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                              Nos. 04-07-00529-CR & 04-07-00530-CR

                                      Christopher Lee PONCE,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 381st Judicial District Court, Starr County, Texas
                             Trial Court Nos. 04-CR-623 & 06-CR-461
                           Honorable J. Manuel Bañales, Judge Presiding

Opinion by:       Catherine Stone, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 10, 2008

AFFIRMED

           Christopher Ponce pled true to violating the conditions of his community supervision, and

the trial court sentenced Ponce to 20 years confinement for the offense of robbery and life

imprisonment for the offense of aggravated assault with a deadly weapon. We affirm.

           Ponce’s court-appointed appellate attorney filed briefs in accordance with Anders v.

California, 386 U.S. 738 (1967), in which he concludes that the appeals have no merit. Counsel
                                                                    04-07-00529-CR & 04-07-00530-CR

provided Ponce with copies of the briefs and informed him of his right to review the records and file

his own briefs. Ponce has not filed a pro se brief in any of his appeals.

        We have reviewed the records and counsel’s briefs, and we agree that the appeals are

frivolous and without merit. The judgments of the trial court are therefore affirmed. Furthermore,

we grant counsel’s motions to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996,

no pet.).



                                                       Catherine Stone, Justice



DO NOT PUBLISH




                                                 -2-